 



Exhibit 10.16
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered
into this 11th day of February, 2008, to be effective as of February 11th, 2008,
between TASER International, Incorporated (the “Company”), located at 17800
North 85th Street, Scottsdale, Arizona 85255 and Steve Mercier (the
“Executive”).
RECITALS:
     WHEREAS, the Company wishes to provide for the employment of Executive as
its Vice President, Operations for the term, and on the conditions, set forth
herein; and WHEREAS, Executive desires to be assured of certain minimum
compensation from Company for Executive’s services during the term hereof and to
be protected, and compensated, in the event of any change in the control
affecting the Company; and,
     WHEREAS, Company desires reasonable protection of Company’s confidential
business and technical information which has been developed by the Company in
recent years at substantial expense.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the Company and Executive each intend to be legally bound, covenant and agree as
follows:
1. EMPLOYMENT. Upon the terms and conditions set forth in this Agreement,
Company hereby employs Executive as its Vice President, Operations, and
Executive accepts such employment. Except as expressly provided herein, the
termination of this Agreement by either party shall also terminate Executive’s
employment by Company.
2. DUTIES. Executive shall be responsible for managing and directing all aspects
of international sales of the Company’s operations, including manufacturing,
quality, warehouse, and manufacturing engineering. Executive shall devote his
full-time and best efforts to the Company and shall fulfill the duties of his
position which shall include such duties as may, from time to time, be assigned
to him by the President, Chief Executive, Chairman or Board of Directors of the
Company, provided such duties are reasonably consistent with Executive’s
education, experience and background.
3. TERM. Subject to the provisions of Sections 6 and 11 hereof, Executive’s
employment shall commence on the effective date hereof (“Employment Date”) and
continue for a period of one year, but shall be automatically extended, unless
otherwise terminated in accordance herewith, for additional consecutive one year
term on each anniversary date, thereafter, unless either party gives written
notice to the other of termination in accordance herewith. In any event, the
Agreement shall automatically

 



--------------------------------------------------------------------------------



 



terminate, without notice, when Executive reaches 70 years of age. If employment
is continued after the age of 70 by mutual agreement, it shall be terminable at
will by either party.
4. COMPENSATION.
     (a) 2008 Annual Base Salary. For services rendered under this Agreement
during the first year of this Agreement, Company shall pay Executive a minimum
Base Salary (“Base Salary”) (Base Salary shall mean regular cash compensation
paid on a periodic basis exclusive of any and all benefits, bonuses or other
incentive payments made or obligated by Company to Executive hereunder) at the
monthly rate of $16,666.67 (this is equivalent to an annual rate of $200,000),
payable in accordance with existing payroll practices of the Company. Your bonus
opportunity in 2008 shall be twenty percent (20%) of your Base Salary and shall
be paid pursuant to the TASER Bonus Plan. In subsequent years, based upon
extensions of this Agreement, Executive’s Base Salary may be adjusted annually
based upon a performance and compensation review conducted by the Compensation
Committee of the Company’s Board of Directors and negotiated and mutually agreed
to, in good faith, between Executive and the Company’s Board of Directors. Such
review will be based upon both individual and Company performance and shall be
completed by the anniversary date of each subsequent year.
          (b) Stock Options. The Company shall grant stock options for 25,000
shares of common stock to Steve Mercier with a grant date of February 11, 2008
and the exercise price of such stock option grants shall be the closing price of
the Company’s stock on the first date of Executive’s employment with the
Company. The stock option shall be considered incentive stock options and shall
vest as follows: Options for 694 shares shall vest upon completion of each month
of service with 100% of such shares vesting after three (3) years of continuous
employment. In addition, Executive has the opportunity to receive 5,000
additional stock options in 2008 in the event Executive is able to achieve a
gross margin of 62.5%. Further, in 2008, Executive may earn 2,500 stock options
for each additional 1% increase to the gross margin. These last two stock
options shall vest immediately.
     (c) Fringe Benefits. In addition to the compensation and incentive payments
payable to Executive as provided in Sections 4(a) and (b) above:

  (i)   Paid Time Off. Executive shall be entitled to twenty one (21 days)
annual PTO each calendar year. All such paid vacation shall accumulate, so that
if Executive’s full vacation is not taken in a particular calendar year, any
unused portion shall be carried into subsequent years; however, such
accumulation shall not exceed an aggregate of 1 1/2 times you annual accrual
rate.     (ii)   Long Term Disability. The Company shall also maintain (so long
as such insurance is available at

 



--------------------------------------------------------------------------------



 



      commercially standard rates) long-term disability policy pursuant to the
provisions of the Plan Summary.

  (iii)   Health Insurance and Other Benefits. The Executive shall be entitled
to participate in the Company’s Health, Medical, Dental, 401(k) Plan and Eye
Care Insurance programs and all other benefit programs offered by the Company to
its full-time executive employees.

5. BUSINESS EXPENSES. The Company shall, in accordance with, and to the extent
of, its policies in effect from time to time, bear all customary business
expenses (including the advancement of certain expenses) incurred by the
Executive in performing his duties as an executive of the Company, provided that
Executive accounts promptly such expenses to Company in the manner prescribed
from time to time by the Company.
6. TERMINATION. Subject to the respective continuing obligations of the parties
pursuant to Sections 7, 8, 9, 10,11, 12 and 13, this Agreement may be terminated
prior to the expiration of its then remaining applicable term only as follows:

  (a)   By the Company. The Company may terminate this Agreement under the
following circumstances:

  (i)   For “Cause”. Company may terminate this Agreement on thirty (30) days
written notice to Executive for “cause”, including, fraud, misrepresentation,
theft or embezzlement of Company assets, material intentional violations of law
or Company policies, or a material breach of the provisions of this Agreement,
including specifically the repeated failure to perform his duties as required by
Section 2 hereof after written notice of such failure from Company; however, in
the event of termination related to Executive’s performance, Executive’s
termination shall only be effective upon the expiration of a thirty (30) day
cure period following a lack of adequate corrective action having been
undertaken by Executive to the satisfaction of the Company during said cure
period.     (ii)   Without “Cause”. The Company may terminate this Agreement
upon six (6) months written notice without “cause.” The Base Salary compensation
due and owing by the Company to Executive following either of such early
terminations of this Agreement shall be paid as set forth at Section 7(a)(iv)
hereof.

 



--------------------------------------------------------------------------------



 



  (b)   Death and Disability.

  (i)   Death. If Executive should die during the term of this Agreement, this
Agreement shall thereupon terminate; provided, however, that the Company shall
pay to the Executive’s beneficiary or estate the compensation provided in
Section 7(a)(ii) below.     (ii)   Permanent Disability. In the event the
Executive should become permanently disabled during the term of this Agreement,
this Agreement shall also terminate. For the purposes hereof, a permanent
disability shall mean that disability resulting from injury, disease or other
cause, whether mental or physical, which incapacitates the Executive from
performing his normal duties as an employee, appears to be permanent in nature
and contemplates the continuous, necessary and substantially complete loss of
all management and professional activities for a continuous period of six
(6) months.     (iii)   Partial Disability. If the Executive should become
partially disabled, he shall be entitled to his salary as provided herein for a
period of six (6) months. At the end of said period of time, if such Executive
remains partially disabled, the disabled Executive’s salary shall be reduced
according to the amount of time the disabled Executive is able to devote to the
Company’s business.     (iv)   Temporary Disability. In the event the Executive
should become disabled, but such disability is not permanent, as defined above,
such disabled Executive shall be entitled to his salary for a period of six
(6) months. If such temporary disability continues longer than said period of
time, then the disabled Executive shall be deemed to have become permanently
disabled for the purposes of this Agreement at the end of said six (6) month
period.

7. COMPENSATION PAYABLE FOLLOWING EARLY TERMINATION.

  (a)   In the event of any termination pursuant to Section 6, Executive’s Base
Salary shall be paid as follows:

  (i)   In the event of termination pursuant to Section

 



--------------------------------------------------------------------------------



 



      6(a)(i) (for “cause”), Executive’s Base Salary shall continue to be paid
on a semi-monthly basis for sixty (60) days from the effective date of such
termination and Executive shall also be entitled to continue to participate in
those benefit programs provided by subsections 4(e)(iv-viii) (inclusive), for
twelve (12) months following such termination, at Executive’s expense;     (ii)
  In the event of termination of this Agreement by reason of Executive’s death,
Executive’s Base Salary shall terminate as of the end of the eighteenth (18th)
month following the Executive’s death;     (iii)   In the event of termination
of this Agreement by reason of disability, Executive’s Base Salary shall be
terminated as of the end the eighteenth (18th) month period following
Executive’s inability to perform his duties occurs; and     (iv)   In the event
of any termination by the Company pursuant to Section 6(a)(ii) (without
“cause”), Executive’s Base Salary shall be continued to be paid on a
semi-monthly basis, but shall terminate at the end of the sixth (6) month period
following such written notice of termination by the Company. In lieu of such
continued semi-monthly Base Salary, the Company and Executive may agree to a
lump-sum distribution to Executive pursuant to such termination in a form,
substance and manner mutually acceptable to Company and Executive, pursuant to a
written Severance Agreement then mutually negotiated between the Company and
Executive in connection with such termination.

  (b)   In the event of termination by reason of Executive’s death, disability,
termination without cause, or any Change in Control, as defined at Section 11:

  (i)   Executive shall receive a pro rata portion (prorated through the last
day Base Salary is payable pursuant to clauses (a)(ii), (a)(iii) and (a)(iv),
respectively) of any bonus or incentive payment (for the year in which death,
disability or termination occurred), to which he would have been entitled had he
remained continuously employed for the full fiscal

 



--------------------------------------------------------------------------------



 



      year in which death, disability or termination occurred and continued to
perform his duties in the same manner as they were performed immediately prior
to the death, disability or termination;

  (ii)   The right to exercise any unexpired and non-vested stock options
previously granted Executive shall immediately vest and accelerate; and    
(iii)   Any and all payments owing to Executive arising from a termination of
this Agreement resulting from a permanent or partial disability of Executive
shall first be provided and paid pursuant to the Company’s existing disability
policy, as then in effect, but shall be further supplemented to the extent
provided by this Agreement but all such payments due and owing to Executive
arising from such permanent or partial disability shall not be cumulative or
aggregated.

8. CONFIDENTIAL INFORMATION.

  (a)   For purposes of this Section 8, the term “Confidential Information”
means information which is not generally known and which is proprietary to
Company, including: (i) trade secret information about Company and its services;
and (ii) information relating to the business of Company as conducted at any
time within the previous two (2) years or anticipated to be conducted by
Company, and to any of its past, current or anticipated products, including,
without limitation, information about Company’s research, development, services,
purchasing, accounting, engineering, marketing, selling, leasing or servicing.
All information which Executive has a reasonable basis to consider Confidential
Information or which is treated by Company as being Confidential Information
shall be presumed to be Confidential Information, whethis originated by
Executive, or by others, and without regard to the manner in which Executive
obtains access to such information.     (b)   Executive will not during the term
of this Agreement and following expiration or termination of this Agreement, use
or disclose any Confidential Information to any person not employed by Company
without the prior authorization of Company and will use reasonably prudent care
to safeguard, protect and to prevent the unauthorized disclosure of, all of such
Confidential Information.

 



--------------------------------------------------------------------------------



 



9. INVENTIONS.

  (a)   For purposes of this Section 9, the term “Inventions” means discoveries,
improvements and ideas (whethis or not in writing or reduced to practice) and
works of authorship, whethis or not patentable or copyrightable: (1) which
relate directly to the business of Company, or to Company’s actual or
demonstrably anticipated research or development; (2) which result from any work
performed by Executive for Company; (3) for which equipment, supplies,
facilities or trade secret information of Company is utilized; or (4) which were
conceived or developed during the time Executive was obligated to perform the
duties described in Section 2.     (b)   Executive agrees that all Inventions
made, authored or conceived by Executive, either solely or jointly with others,
during Executive’s employment with Company (except as otherwise provided above),
shall be the sole and exclusive property of Company. Upon termination of this
Agreement, Executive shall turn over to a designated representative of Company
all property in Executive’s possession and custody belonging to Company.
Executive shall not retain any copies or reproductions of correspondence,
memoranda, reports, notebooks, drawings, photographs or other documents relating
in any way to the affairs of Company which came into Executive’s possession at
any time during the term of this Agreement.

                Executive is hereby notified that this Agreement does not apply
to any invention for which no equipment, supplies, facility, or trade secret
information of Company was used and which was developed initially on the
Executive’s own time and: (1) which does not relate: (a) directly to the
business of Company; or (b) to Company’s actual or demonstrably anticipated
research or development; or (2) which does not result from any work performed by
Executive for the Company.
10. NON-COMPETITION. Executive agrees that for a period of eighteen (18) months
following termination of this Agreement for any reason (except in the case of
termination of this Agreement pursuant to Section 11 because of a Change in
Control or any Business Combination or any termination of this Agreement without
cause), he will not directly or indirectly, alone or as a partner, officer,
director, or shareholder of any other firm or entity, engage in any commercial
activity in the United States in competition with any part of Company’s
business: (a) that was under the Executive’s management or supervision during
the last year of employment by Company; or (b) with respect to which Executive
has Confidential Information as defined in Section 8 of this

 



--------------------------------------------------------------------------------



 



Agreement.
11. “BUSINESS COMBINATION” OR “CHANGE IN CONTROL”.

  (a)   Change in Control. For purposes of this Section 11, a “Business
Combination” or “Change in Control” with respect to, or concerning, the Company
shall mean the following:

  (i)   the sale, lease, exchange or other transfer, directly or indirectly of
all or substantially all of the assets of the Company (in one transaction or in
a series of related transactions) to a person or entity that is not controlled
by the Company;     (ii)   the approval by the shareholders of the Company of
any plan or proposal for the liquidation or dissolution of the Company;    
(iii)   a merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to effective date of such merger
or consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), immediately
following the effective date of such merger or consolidation, of securities of
the surviving corporation representing: (A) more than 50%, but not more than
80%, of the combined voting power of the surviving corporation’s then
outstanding securities ordinarily having the right to vote at elections of
directors, unless such merger or consolidation has been approved in advance by
the Incumbent Directors; or (B) 50% or less of the combined voting power of the
surviving corporation’s then outstanding securities ordinarily having the right
to vote at elections of directors (regardless of any approval by the Incumbent
Directors);     (iv)   any person becomes after the effective date of this
Agreement the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of: (A) 20% or more, but not 50% or more, of the
combined voting power of the Company’s outstanding securities ordinarily having
the right to vote at elections of directors, unless the transaction resulting in
such ownership has been approved in

 



--------------------------------------------------------------------------------



 



      advance by the Incumbent Directors; or (B) 50% or more of the combined
voting power of the Company’s outstanding securities ordinarily having the right
to vote at elections of directors (regardless of any approval by the Incumbent
Directors);

  (v)   the Incumbent Directors cease, for any reason, to constitute at least a
majority of the Company’s Board; or     (vi)   a change in control of the
Company of a nature that would be required to be reported pursuant to Section 13
or 15(d) of the Exchange Act, whether or not the Company is then subject to such
reporting requirements.

  (b)   Incumbent Directors. For purposes of this Section 11, the term
“Incumbent Directors” shall mean any individual who is a member of the Board of
the Company on the effective date of this Agreement, as well as any individual
who subsequently becomes a member of the Board whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the then Incumbent Directors (either by specific vote or by approval
of the Proxy Statement of the Company in which such individual is named as a
nominee for director without objection to such nomination).     (c)  
Executive’s Option to Terminate This Agreement. It is expressly recognized by
the parties that a Business Combination would necessarily result in material
alteration or diminishment of Executive’s position and responsibilities.
Therefore, if, during the term of this Agreement, there shall occur, with or
without the consent of Company, any Business Combination or Change in Control,
Executive shall have an exclusive option to terminate this Agreement on twenty
(20) calendar days’ notice to the Company.     (d)   Compensation Payable to
Executive Upon Termination Following a Change in Control. It is expressly
recognized that Executive’s position with Company and agreement to be bound by
the terms of this Agreement represent a commitment in terms of Executive’s
personal and professional career which cannot be reduced to monetary terms, and
thus, necessarily constitutes a forbearance of options now and in the future
open to Executive in Company’s areas of endeavor. Accordingly, in the event
Executive elects to terminate this Agreement in connection

 



--------------------------------------------------------------------------------



 



      with any Business Combination or Change in Control under this Section 11:

(i) Executive shall be under no obligation whatever to seek other employment
opportunities during any period between termination of this Agreement under this
Section 11 and the expiration of Executive’s then unexpired term of this
Agreement as it existed at the time of termination and Executive shall not be
obligated to accept any other employment opportunity which may be offered to
Executive during such period;
(ii) During such unexpired term of this Agreement, or for six (6) months
thereafter, Executive shall continue to receive on a semimonthly basis,
Executive’s Base Salary then in effect upon the date of such notice to the
Company hereunder;
(iii) In lieu of the continued cash compensation provided in Section 11(d)(ii)
above, Executive may elect, in writing, to receive from the Company a lump sum
cash settlement in an amount equal to 199% of Executive’s then existing Base
Salary for six (6) months (at the rate in effect immediately prior to such
Business Combination); provided, however, Executive’s election to receive a lump
sum cash settlement from the Company, in lieu of the semi-monthly payments
specified above, shall occur and be paid within 90 days of the termination of
this Agreement arising from any such Business Combination or any Change in
Control.
(iv) Executive’s termination of this Agreement by reason of a Change in Control
described in this Section 11 and the receipt by Executive of any amounts
pursuant to subsection 11(d), shall not preclude Executive’ continued employment
with Company, or the surviving entity in any Business Combination, on such terms
as shall then be mutually negotiated between Company (or any such surviving
entity) and Executive following such termination;
(v) The right to exercise all unexpired and non-vested stock options in favor of
Executive shall immediately vest and accelerate;
(vi) Executive shall be entitled to continue to participate in those benefit
programs and perquisites provided by subsection 4(c) hereof, for twelve
(12) months following termination, at the Company’s expense; and

 



--------------------------------------------------------------------------------



 



(vii) Notwithstanding any other provisions of this Agreement, or any other
agreement, contract or understanding heretofore, or hereafter, entered into
between the Company and Executive, if any “payments” (including without
limitation, any benefits or transfers of property or the acceleration of the
vesting of any benefits) and the nature of compensation under any arrangement
that is considered contingent on a change in control for purpose of Section 2800
of the Internal Revenue Code of 1986, as amended (the “Code”), together with any
other payments that Executive has the right to receive from the Company, or any
corporation that is a member of an “affiliated group” (as defined in
Section 1504A of the Code without regard to Section 1504B of the Code), of which
the Company is a member, would constitute a “parachute payment” (as defined in
Section 2800 of the Code), the aggregate amount of such payments shall be
reduced to equal the largest amount as would result in no portion of such
payments being subject to the excise tax imposed by Section 4999 of the Code;
provided however, Executive shall be entitled to designate and select among such
payments that will be reduced, and/or eliminated, in order to comply with the
forgoing provision of the Code.
12. NO ADEQUATE REMEDY. The parties declare that is impossible to measure in
money the damages which will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement. Therefore, if either party
shall institute any action or proceeding to enforce the provisions hereof, such
person against whom such action or proceeding is brought hereby waives the claim
or defense that such party has an adequate remedy at law, and such person shall
not urge in any such action or proceeding the claim or defense that such party
has an adequate remedy at law.
13. MISCELLANEOUS.

  (a)   Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of all successors and assigns of the Company, whether by way of
merger, consolidation, operation of law, assignment, purchase or other
acquisition of substantially all of the assets or business of Company and shall
only be assignable under the foregoing circumstances and shall be deemed to be
materially breached by Company if any such successor or assign does not
absolutely and unconditionally assume all of Company’s obligations to Executive
hereunder. Any such successor or assign shall be included in the term “Company”
as used in this Agreement.

 



--------------------------------------------------------------------------------



 



  (b)   Notices. All notices, requests and demands given to, or made, pursuant
hereto shall, except as otherwise specified herein, be in writing and be
delivered or mailed to any such party at its address which:

  (i)   In the case of Company shall be:         TASER International,
Incorporated
17800 North 85th Street
Scottsdale, Arizona 85255

  (ii)   In the case of the Executive shall be:         Steve Mercier        
                                                
                                        

     Either party may, by notice hereunder, designate a change of address. Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the fifth business
day thereafter, or when it is actually received, whichever is sooner.

  (c)   Captions. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.     (d)   Governing Law. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Arizona. Any
dispute involving or affecting this agreement, or the services to be performed
shall be determined and resolved by binding arbitration in the County of
Maricopa, State of Arizona, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association.     (e)   Construction. Wherever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without

 



--------------------------------------------------------------------------------



 



      invalidating the remainder of such provision or the remaining provisions
of this Agreement.

  (f)   Waivers. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
right or remedy granted hereby or by any related document or by law.     (g)  
Modification. This Agreement may not be, and shall not be, modified or amended
except by a written instrument signed by both parties hereto.     (h)   No
Conflicting Business. Executive agrees that he will not, during the term of this
Agreement, transact business with the Company personally, or as an agent, owner,
partner, shareholder of any other entity; provided, however, Executive may enter
into any business transaction that is, in the opinion of the Company’s Board of
Directors, reasonable, prudent or beneficial to the Company, so long as any such
business transaction is at arms-length as though between independent and prudent
individuals and is ratified and approved by the designated members of the
Company’s Board of Directors.     (i)   Entire Agreement. This Agreement
constitutes the entire Agreement and understanding between the parties hereto in
reference to all the matters herein agreed upon; provided, however, that this
Agreement shall not deprive Executive of any other rights Executive may have
now, or in the future, pursuant to law or the provisions of Company benefit
plans.     (j)   Counterparts. This Agreement shall be executed in at least two
counterparts, each of which shall constitute an original, but both of which,
when taken together, will constitute one in the same instrument.     (k)  
Amendment. This Agreement may be modified only by written agreement executed by
both parties hereto.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered the day and year first above written.

         
 
  TASER INTERNATIONAL, INCORPORATED      
 
  /s/ Patrick W. Smith    
 
       
 
  Patrick W. Smith    
 
  Its: Chief Executive Officer    
 
       
 
  EXECUTIVE    
 
         
 
  /s/ Steve Mercier    
 
       
 
  Steve Mercier    

 